              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 DANA E. MCCALLA,

                      Plaintiff,
                                                  Case No. 18-CV-1895-JPS-JPS
 v.

 ANGELA THOMPSON, LORI
 DOEHLING, R.N. DEBRA BELLIN,                                    ORDER
 L.P.N. TIFFANY GIMENEZ, R.N.
 SHARI KLENKE, R.N. JENNIFER
 DALY, and R.N. CINDY BARTER,

                      Defendants.


       Plaintiff, a prisoner proceeding pro se, filed a complaint and an

amended complaint alleging violations of his constitutional rights when he

did not timely receive medications and his resulting injuries were ignored.

(Docket #1, #11). On June 1, 2020, Defendants Cindy Barter, Debra Bellin,

Jennifer Daly, Lori Doehling, Shari Klenke, and Angela Thompson filed a

motion for summary judgment, (Docket #110), as did Defendant Tiffany

Gimenez, (Docket #117). On March 5, 2021 the Court granted Defendants’

motions for summary judgment and dismissed the case with prejudice.

(Docket #145, #146). On March 29, 2021, Plaintiff filed a motion for

reconsideration under Federal Rule of Civil Procedure 59(e), (“Rule 59(e)”),

and 60(b)(6), (“Rule 60(b)”). (Docket #156).

       Rule 59(e) permits a party to ask for alteration or amendment of a

judgment within twenty-eight days of the judgment’s issuance. Fed. R. Civ.

P. 59(e). Plaintiff’s motion was timely filed, and so the Court may consider

its merits. Nevertheless, the standard that Plaintiff must meet to have his
motion granted is steep. A Rule 59(e) motion may be granted only where

the movant clearly establishes: “(1) that the court committed a manifest

error of law or fact, or (2) that newly discovered evidence precluded entry

of judgment.” Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 954 (7th Cir.

2013); Barrington Music Prods., Inc. v. Music & Arts Ctr., 924 F.3d 966, 968

(7th Cir. 2019); Cehovic-Dixneuf v. Wong, 895 F.3d 927, 932 (7th Cir. 2018)

(“District courts need not grant Rule 59(e) motions to advance arguments

or theories that could and should have been made before the district court

rendered a judgment.”) (emphasis added) (internal quotation omitted).

       Rule 60(b) allows the Court to vacate a prior order based on, inter

alia, a mistake, newly discovered evidence, fraud by a party, satisfaction of

the judgment, or “any other reason that justifies relief.” Fed. R. Civ. P. 60(b).

Relief under Rule 60(b) is an “extraordinary remedy and is granted only in

exceptional circumstances.” Wickens v. Shell Oil Co., 620 F.3d 747, 759 (7th

Cir. 2010). The Court’s determination is constrained only by its sound

discretion. Venson v. Altamirano, 749 F.3d 641, 656 (7th Cir. 2014). Rule 60(b)

does not exist to give losing parties a second bite at the apple, particularly

when the evidence or argument they should have presented was within

their grasp at the opportune moment. See Buchanan v. Ill. Dep’t of Human

Servs., 15 F. App’x 366, 369 (7th Cir. 2001); Pioneer Inv. Serv. Co. v. Brunswick

Assoc. Ltd. P’ship, 507 U.S. 380, 391–92 (1993) (“Inadvertence, ignorance of

the rules, or mistakes construing the rules do not usually constitute

‘excusable neglect.’”). Plaintiff’s motion does not merit relief under Rule

60(b) because it merely disagrees with the Court’s conclusions, rather than

addressing any of the specific issues listed by the Rule. Simply asserting

“that the . . . court’s underlying judgment was wrong . . . is an impermissible




                                  Page 2 of 3
use of Rule 60(b).” Tylon v. City of Chicago, 97 F. App’x 680, 681 (7th Cir.

2004).

         Plaintiff’s arguments are largely the same ones he made in his

summary judgment briefings. Additionally, Plaintiff makes arguments he

could have brought up in his summary judgment briefings, but chose not

to. Plaintiff has not provided any arguments or explanations as to what

manifest errors of law the Court made in granting Defendants’ motions for

summary judgment. Additionally, Plaintiff has not provided any new

evidence that would preclude entry of judgment in this case. In sum,

Plaintiff is disappointed and disagrees with this Court’s decision and

judgment. However, his disagreement is insufficient to warrant relief under

Rule 59(e) or Rule 60(b). Plaintiff’s motion will, therefore, be denied

         Accordingly,

         IT IS ORDERED that Plaintiff’s motion for reconsideration (Docket

#156) be and the same is hereby DENIED.

         Dated at Milwaukee, Wisconsin, this 12th day of May, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 3 of 3
